PER CURIAM.
— The agreement to abide by the event of the decision of another cause against the defendant, seems to have been proved by witnesses. This was in direct contravention of the fourteenth rule of Court, which directs that no private agreement or consent between the parties or their at-tornies, relating to the proceedings in any cause, shall be alleged or suggested by either against the other, unless the same be in writing, and signed by the party to be bound thereby. The defendant insisted on his right to be heard, and was entitled to the benefit of the rule.
The Circuit Court erred in giving effect to a parol agreement respecting the proceedings. Let the judgment be reversed and remanded for further proceedings.